Citation Nr: 0307669	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for status post 
hemorrhoidectomy, with impairment of anal sphincter control, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for diverticulitis, 
claimed as secondary to treatment for service-connected 
status post hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Status post hemorrhoidectomy with impairment of anal 
sphincter control is manifested by occasional involuntary 
bowel movements, necessitating wearing of a pad.  

3.  Diverticulitis was first shown over fifty years after the 
veteran was separated from active duty service and there is 
no medical opinion of a nexus between diverticulitis and any 
treatment received for service-connected status post 
hemorrhoidectomy with impairment of anal sphincter control.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for status post hemorrhoidectomy with impairment of 
anal sphincter control have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.951(b), 4.1-
4.3, 4.7, 4.10, 4.114 Diagnostic Code 7332 (2002).  

2.  Diverticulitis was not incurred in or aggravated by 
active military service, nor is diverticulitis proximately 
due to or the result of treatment for service-connected 
status post hemorrhoidectomy with impairment of anal 
sphincter control.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.310, 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in March 1999, June 1999, June 2000, March 2001, and April 
2001, describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, and Statements of the Case in March 1999 and March 
2001, as well as Supplemental Statements of the Case in May 
2000 and October 2002, provided to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  

Factual Background

In a September 1979 decision, the Board granted the veteran 
service connection under 38 U.S.C. § 351 (currently, 
38 U.S.C.A. § 1151) for impairment of external sphincter and 
fistula residuals of a hemorrhoidectomy performed in a VA 
medical facility.  The RO implemented the Board's decision in 
November 1979, assigning the disability a 30 percent rating, 
effective from January 1975.  The 30 percent rating has since 
remained in effect.  A disability which has been continuously 
rated at or above evaluation for twenty or more years for 
compensation purposes shall not thereafter be rated at less 
than such evaluation, except upon a showing that such rating 
was based on fraud.  See 38 U.S.C.A. § 110; 38 C.F.R. 
§ 3.951(b).  Inasmuch as there is no allegation or indication 
of any fraud in this case, the 30 percent rating is protected 
and cannot be reduced.  

In June 1998, VA received the veteran's request for an 
increased rating for residuals of hemorrhoidectomy, with 
impairment of anal sphincter control.  His VA outpatient 
treatment records for March 1997 to September 1998 show 
hospitalization in May 1998 for rectal bleeding, rectal pain.  
While hospitalized, rectal pain and itching were improving; 
he was treated with hydrocortisone applications; and a barium 
enema revealed diverticulosis of the sigmoid and descending 
colon, without any indication of fistulous formation of 
diverticulitis.  The entire colon showed diverticulosis.  He 
was discharged home after seven days in the hospital to 
continue with his medication.  

VA outpatient treatment records from a number of different 
medical facilities for various periods between May 1991 and 
2001 show that the veteran was seen primarily for complaints 
of headaches, depression, degenerative changes in his knees 
and diabetes.  However, these records do not show complaints 
or treatment for residuals of hemorrhoidectomy.  

VA examination report of January 1999 shows complaints of 
itching and burning pain in the anus, blood in the stool, 
some incontinence, for which he had to change underwear often 
and use pads, and bouts of constipation and stools three to 
four times daily.  On examination, there was some wetting in 
the underpants; some weakness in the anal sphincter; rectum 
and anus were normal size; no signs of anemia; no external 
hemorrhoids; and no evidence of bleeding.  The diagnoses were 
status post hemorrhoidectomy; incontinence of stool; 
constipation; diverticula; and obesity.  

In a January 2001 Board remand, the veteran was to be 
scheduled for a VA medical examination to determine the 
current status of his hemorroidectomy.  A number of VA 
examinations were scheduled but, due to his deteriorating 
health and advanced age, he was unable to undergo any such 
examination.  

Treatment records from the VA facility in Saginaw, Michigan 
dated through June 2001 reflect on complaints and treatment 
for disabilities not presently as issue.  During an April 
2001 visit, the veteran complained that he had been 
incontinent of stool for years and used a stool softener.  
During hospitalization in June 2001 for congestive heart 
failure, no reference was made to the veteran's 
hemorroidectomy, either by complaint from the veteran or by 
treatment notes.

I.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Analysis

The Board notes that the regulatory criteria for the 
evaluation of postgastrectomy syndromes of the digestive 
system were amended during the veteran's appeal, effective 
July 2, 2001.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the changes do not 
significantly affect the veteran's case and essentially leave 
the application of the provisions of Diagnostic Code 7332 
unchanged.  Accordingly, the Board finds that the veteran 
will not be prejudiced by the Board's election in this 
decision to consider his claim solely based on the new 
criteria.  See Karnas, supra; Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Under Diagnostic Code 7332, a 30 percent rating is warranted 
for impairment of rectum and anus control which is manifested 
by occasional involuntary bowel movements, necessitating 
wearing of a pad.  A 60 percent rating is warranted if there 
is extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is warranted if there is 
complete loss of sphincter control.  See 38 C.F.R. § 4.114.   

The most recent medical evidence does not show treatment for 
status post hemorrhoidectromy with impairment of anal 
sphincter control.  However, the most recent VA examination 
revealed complaints of itching and burning pain in the anus, 
blood in the stool, some incontinence, for which he had to 
change underwear often and use pads, and bouts of 
constipation and stools three to four times daily.  On 
examination, there was some wetting in the underpants; some 
weakness in the anal sphincter; rectum and anus were normal 
size; no signs of anemia; no external hemorrhoids; and no 
evidence of bleeding.  The examination did not show more 
serious manifestations of rectal or anal sphincter control, 
such as extensive leakage, fairly frequent involuntary bowel 
movements, or complete loss of sphincter control, which would 
warrant either a 60 percent or 100 percent rating.  Under the 
circumstances, the Board finds that 30 percent rating is 
entirely appropriate, in the absence of medical evidence 
showing greater severity, and fully comports with the 
applicable schedular criteria.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's status post hemorrhoidectomy with impairment of 
anal sphincter control  It should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  In this regard, the 
Board notes that the medical evidence reflects that the 
veteran has not undergone prolonged hospitalization for his 
status post hemorrhoidectomy or that the disability has 
caused marked interference with employment or daily 
activities as to render impractical the application of the 
regular schedular standards during any stage under 
consideration.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate the impairment of sphincter control of the rectum 
and anus, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  However, even if such 
consideration were appropriate, in the absence of medical 
evidence of stricture of the rectum and anus requiring 
colostomy or severe persistent prolepses of the rectum, there 
is no basis for assignment of a higher evaluation under 
Diagnostic Codes 7333 or 7334, respectively.  

II.  Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Generally, to establish entitlement to service connection for 
a disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  

Analysis

In the veteran's case, he is asserting that he has developed 
deverticulitis as the result of medical treatment he has been 
receiving for service-connected status post hemorrhoidectomy.  
Review of the volumes of medical records, to include his 
service medical records and literally volumes of post-service 
medical records diverticulitis was not shown until over fifty 
years after he was separated from active duty service.  There 
is no medical opinion of any nexus between his recently shown 
diverticulitis and his service.  More importantly, there is 
no medical opinion of any nexus or link between any treatment 
the veteran has been receiving for hemorrhoidectomy residuals 
and diverticulitis.  

Although the veteran may well believe that diverticulitis was 
due to medical treatment for hemorrhoidectomy with impairment 
of anal sphincter control, the Board would like to emphasize 
that it is the province of trained health care professional 
to enter conclusions that require medical opinion, such as 
the diagnosis of a disability or an opinion as to the 
etiology of that disability.  In this case, the veteran's 
evidentiary assertions regarding the relationship between any 
current renal findings and his service are found to be 
inherently incredible when viewed in the context of the total 
record.  While the veteran may be competent to offer evidence 
regarding symptoms, see Savage v. Gober, 10 Vet. App. 489 
(1997), he is not competent to diagnose the presence of a 
current disability or to relate that presence of any current 
disability to any particular event or period of time; hence, 
his contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting service connection for diverticulitis, claimed 
as proximately due to or the result of medical treatment 
received for service-connected hemorrhoidectomy residuals.  
See 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  


ORDER

A disability rating in excess of 30 percent for status post 
hemorrhoidectomy, with impairment of anal sphincter control, 
is denied.  

Service connection for diverticulitis, claimed as secondary 
to treatment for service-connected status post 
hemorrhoidectomy, is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

